J-A23009-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

KENNETH J. SCANLON, JR.,                   : IN THE SUPERIOR COURT OF
                                           :      PENNSYLVANIA
                    Appellant              :
                                           :
            v.                             :
                                           :
ELIZABETH M. PIRRO,                        :
                                           :
                    Appellee               : No. 1803 WDA 2013

                 Appeal from the Order entered October 31, 2013,
                    Court of Common Pleas, Allegheny County,
                      Family Court at No. FD11-006795-006

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED SEPTEMBER 18, 2014

      In this child support action, Kenneth J. Scanlon, Jr. (“Father”) appeals

from the order of court denying his exceptions to the hearing officer’s report

and recommendations and adopting the hearing officer’s recommendations

as a final order. Following our review, we affirm.

      The facts underlying this appeal, as found by the trial court, are as

follows:

               Father and plaintiff Elizabeth M. Pirro (‘Mother’)
            were married on October 12, 2002 and divorced in
            August of 2011. They are the parents of one child,
            [‘Child’], born October 30, 2003. The child has been
            diagnosed with pervasive development disorder and
            verbal apraxia. In contemplation of divorce, the
            parties executed three written agreements on
            February 10, 2011. One agreement governs the
            parties financial obligations, including child support
            (‘Agreement’). In accordance with the Agreement,
            Father is to pay Mother $1,500 per month for child
            support until the child is 18 and finished schooling.
J-A23009-14



             Father paid Mother $1500 per month until August
          of 2011 when Mother’s driver license was suspended
          for two months and he had additional custody time.
          After a heated discussion with Mother, Father
          unilaterally reduced the amount of support from
          $1500 to $700. In May of 2012, Father further
          reduced his child support payment to $500 per
          month. In September 2012, he discontinued all
          payments. On November 7, 2012, Mother filed a
          Petition to Enforce the Agreement. On November 8,
          2012, an interim order was entered for Father to pay
          in accordance with the Agreement. Father failed to
          pay as ordered. Father filed a Complaint seeking a
          guideline support calculation. The matters were
          heard together by the [h]earing [o]fficer on May 24,
          2013.

             Father is employed as a detective with the
          Allegheny County Police Department. His W-2
          income was $77,244 in 2011, $83,583 in 2012 and
          on track to be at least $90,000 in 2013. Mother was
          seeking employment when the Agreement was
          signed and the parties anticipated that she would
          have income of $20,000 to $30,000. The next month
          she obtained a job and earned $16,650 in 2011. In
          2012, she earned $24,224. At time of the hearing,
          she was on track to earn $26,987 in 2013. With the
          exception of two months in 2011, the parties have
          always shared custody 50/50. At the hearing, Father
          testified that Mother agreed to the oral modification
          of the Agreement by not seeking to enforce the
          Agreement when he reduced the payments.
          Alternatively, he sought a downward modification to
          bring his payment in line with the support guidelines.
          Mother denied that she agreed to any oral
          modifications. She argued that the child support
          provisions were an integral part of the parties global
          settlement of financial matters and therefore not
          subject to modification. Father did not contest the
          validity or enforceability of the Agreement at the
          hearing. The [h]earing [o]fficer found insufficient
          evidence to support an oral modification of the



                                  -2-
J-A23009-14


            Agreement and no change of circumstances
            warranting a downward modification. The Hearing
            Officer recommended that Father’s child support
            complaint be dismissed and that he pay $1500 per
            month in accordance with the Agreement. Father’s
            exceptions were dismissed and he timely appealed.

Trial Court Opinion, 3/11/14, at 2-4.

      On appeal, Father presents the following three issues:

            1. Did the [trial court] fail to recognize a change in
               law since adoption of the 1988 [D]ivorce [C]ode
               and err in upholding the Hearing Officer’s
               recommendation based upon pre-[C]ode case law
               preventing     a   downward      modification  and
               ultimately err in failing to order an appropriate
               guidelines support obligation according to the
               parties’ relative present income and custodial
               situation[?]

            2. Did the [trial court] fail to recognize significant
               changes      in   circumstances      warranting   a
               modification and dismiss those changes as
               insufficient to warrant a modification[?]

            3. Did the [trial court] err in nevertheless finding the
               agreement enforceable and non-modifiable[?]

Appellant’s Brief at 5. We consider Father’s issues cognizant of our standard

of review, which is as follows:

            When evaluating a support order, this Court may
            only reverse the trial court’s determination where the
            order cannot be sustained on any valid ground. We
            will not interfere with the broad discretion afforded
            the trial court absent an abuse of the discretion or
            insufficient evidence to sustain the support order. An
            abuse of discretion is not merely an error of
            judgment; if, in reaching a conclusion, the court
            overrides or misapplies the law, or the judgment
            exercised is shown by the record to be either



                                     -3-
J-A23009-14


            manifestly unreasonable or the product of partiality,
            prejudice, bias or ill will, discretion has been abused.
            In addition, we note that the duty to support one’s
            child is absolute, and the purpose of child support is
            to promote the child’s best interests.

K.J.P. v. R.A.P., 68 A.3d 974, 978 (Pa. Super. 2013) (citation omitted).

      Father first argues that the hearing officer and trial court erred in

relying on case law that pre-dates the adoption of the 1988 amendments to

the Divorce Code in arriving at the conclusion that Father’s child support

obligation could not be modified to an amount below the amount specified in

the Agreement. Appellant’s Brief at 8. Father argues that pursuant to 23

Pa.C.S.A. § 3105(b), an agreement for child support is subject to downward

modification upon a showing of a change in circumstances, regardless of the

terms of the agreement. Id. at 9. Father is correct in that the case cited by

the hearing officer in support of her decision that his support obligation could

not be less than what he agreed to, Nicholson v. Combs, 650 A.2d 55 (Pa.

Super. 1994), was decided prior to the 1988 amendments to the Divorce

Code. Father fails to recognize, however, that the trial court did not rely on

the Nicholson case. Rather, the trial court recognized the hearing officer’s

error and concluded that, as Father posits, section 3105(b) allows the

downward modification of a child support agreement, despite the terms of

the agreement, upon a showing of changed circumstances. See Trial Court

Opinion, 3/11/14, at 6 (“This case is governed by 23 Pa.C.S.A. § 3501 …

under [] § 3501(b), a ‘provision of an agreement regarding child support …



                                     -4-
J-A23009-14


shall be subject to modification by the court upon a showing of changed

circumstances.’”) (quoting 23 Pa.C.S.A. § 3501(b)).

      Father’s real quarrel is contained in his second issue, in which he

argues that the trial court erred by failing to find that he demonstrated a

change in circumstances warranting a reduction in his child support

obligation.   First, he argues that the amount of support in the parties’

agreement contemplates that Mother have primary custody of Child, but that

they have been sharing custody of Child equally.      Father argues that this

“change in custodial situation” should result in a decrease of support.

Appellant’s Brief at 10 (citing Pa.R.C.P. 1910.16-4(c), which provides for a

reduction in an obligor’s child support obligation when the parties share

custody).     Father’s own testimony belies his claim that the custodial

arrangement has changed.     At the hearing, he testified unequivocally that

Mother never had primary custody, that the parties have always had shared

custody of Child except for a two-month period in 2011, and that they

continue to share custody. N.T., 5/24/13, at 16-18, 42.

      Father also cites a “significant” change in the parties’ incomes since

they entered into the Agreement as change in circumstance so as to warrant

a reduction in his child support obligation.   Appellant’s Brief at 10.   While

acknowledging that his income also increased, Father argues that the

increase in Mother’s income from 2011 to 2013 is so substantial that the trial




                                    -5-
J-A23009-14


court should have found it to be a change in circumstance warranting an

adjustment to Father’s support obligation. Appellant’s Brief at 10-11.

      The record reveals that both parties’ incomes have increased since

they signed the Agreement in 2011.              Father earned $77,244 in 2011,

$83,584 in 2012, and was on pace to earn $ 91,578 in 2013. N.T., 5/24/13,

at 62-66. Mother was employed for approximately nine months in 2011 and

earned $16,605. She earned $24,224 in 2012 and was on track to make a

total of $26,988 in 2013.       Id. at 76-78.     The evidence indicates that had

Mother been employed for all of 2011, she would have earned approximately

$22,140. Mother’s income increased by $4,848, or 22%, between 2011 and

2013, and Father’s income increased $14,334, or 19%, over the same

period.    Thus, contrary to Father’s claim that Mother’s income has greatly

increased, Mother’s increase in income did not significantly outpace Father’s,

as   the   parties’   incomes    increased   by    nearly   identical   proportions.

Proportionality aside, as the trial court noted, Mother’s income remains

modest while Father makes approximately three and a half times more

money than she does.         We therefore find no error in the trial court’s

conclusion that the increase in Mother’s income does not warrant a reduction

of Father’s child support.

      In his third issue, Father argues that the trial court erred in finding

that the Agreement was valid and enforceable. Appellant’s Brief at 11. The

trial court concluded that Father waived this issue, and we agree. During the



                                       -6-
J-A23009-14


hearing before the hearing officer, Father expressly and unequivocally stated

that he was not challenging the validity of the Agreement. N.T., 5/24/13, at

8. Because Father did not raise the issue of the Agreement’s validity before

the trial court, he cannot do so now on appeal. See Pa.R.A.P. 302 (“Issues

not raised in the lower court are waived and cannot be raised for the first

time on appeal.”).

     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/18/2014




                                    -7-